Case 1:17-cv-06404-BMC-SMG Document 244 Filed 02/21/19 Page 1 of 2 PageID #: 8033



  Brian L. Grossman
  BALESTRIERE FARIELLO
  225 Broadway, 29th Floor
  New York, New York 10007
  Telephone: (646) 912-8462
  Facsimile:     (212) 208-2613
  brian.grossman@balestrierefariello.com
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  HILLARY LAWSON, KRISTINA
  HALLMAN, STEPHANIE CALDWELL,                            Case No.: 1:17-cv-06404
  MOIRA HATHAWAY, MACEY SPEIGHT,
  ROSEMARIE PETERSON, and LAUREN
  FULLER,                                                 PLAINTIFFS’ NOTICE OF MOTION
                                                          FOR PARTIAL SUMMARY
                               Plaintiffs,                JUDGMENT AS TO DEFENDANTS’
                                                          AFFIRMATIVE DEFENSES AND
                – against –                               COUNTERCLAIMS

  HOWARD RUBIN, JENNIFER POWERS,
  and the DOE COMPANY.

                               Defendants.



         PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law in Support of

  Motion for Partial Summary Judgment as to Defendants’ Affirmative Defenses and

  Counterclaims, the February 13, 2019, Declaration of Brian L. Grossman with attached exhibits,

  Rule 56.1 Statement, and upon all pleadings and proceedings heretofore had herein, Plaintiffs

  will move this court in the United States Courthouse, Eastern District of New York, located at

  225 Cadman Plaza East, Brooklyn, New York 11201, on such a date and time to be determined

  by the Court, for an order pursuant to Fed. R. Civ. P. 56 granting Plaintiffs’ motion for summary

  judgment on certain of Defendants' affirmative defenses and counterclaims.
Case 1:17-cv-06404-BMC-SMG Document 244 Filed 02/21/19 Page 2 of 2 PageID #: 8034



  Dated: New York, New York
         February 13, 2019

                                            By: _____________________________
                                                Brian L. Grossman
                                                BALESTRIERE FARIELLO
                                                225 Broadway, 29th Floor
                                                New York, New York 10007
                                                Telephone:        (646) 912-8462
                                                Facsimile:        (212) 208-2613
                                                brian.grossman@balestrierefariello.com
                                                Attorneys for Plaintiffs




                                        2
